SUMMARY ORDER

Petitioner Reng Sheng Chen, a native and citizen of the People’s Republic of China, seeks review of the December 10, 2007 order of the BIA denying his motion to reopen. In re Reng Sheng Chen, No. A78 928 151 (B.I.A. Dec. 10, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reopen for abuse of discretion, mindful of the Supreme Court’s admonition that
such motions are “disfavored.” Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006) (citing INS v. Doherty, 502 U.S. 314, 322-23, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992)). We find that the BIA did not abuse its discretion in denying Chen’s motion to reopen for failure to rebut the Immigration Judge’s (“U”) underlying adverse credibility determination. See Kaur v. BIA, 413 F.3d 232, 234 (2d Cir.2005); see also Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147 (2d Cir.2007) (relying on the doctrine of falsus in uno, falsus in omnibus). Moreover, although the agency may err in rejecting a document solely based on the alien’s failure to properly authenticate the document pursuant to 8 C.F.R. § 287.6, see Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 403 (2d Cir.2005), it does not abuse its discretion where, as here, its decision to reject the document is based substantially on legitimate credibility concerns and it relies only in part on the fact that a document was not authenticated. See Qin Wen Zheng, 500 F.3d at 148-49.
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).